FILE@

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA APR'-\ 7 2019
CoNsUELo JoRDAN, ) gg::\t404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tz'sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

This complaint fails to meet the pleading standard set forth in Rule 8(a). It includes no
short and plain statement plaintiffs entitlement to the relief she demands, an award of 3138
million. Furthermore, the plaintiff names a defendant- the Metropolitan Police Department -
Which as a District of Columbia government agency cannot sue or be sued. See, e.g., Argote v.
D.C. Metro. Police Dep't, No. lS-CV-303, 2016 WL 107916, at *2 (D.D.C. Jan. 8, 2016) (“No
one can s_ue a constituent agency of the District of Columbia.”) (citations omitted); Allen-Brown
v. District of Columbia, 54 F. Supp. 3d 35, 40 (D.D.C. 2014) (granting defendants' motion to
dismiss MPD, which is non sui juris, as a defendant). Absent a statement of cognizable claims

showing the plaintiffs entitlement the relief she demands, the complaint will be dismissed. An

  
  

Order consistent with this Memorandum Opinion is i

 

 

/é United States Di\strict Judge
DATE: Apl'il , 2019 `